DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 depends from claim 2 but recites the positions of the auxiliary rotatable member and step detection unit as being different from those recited in claim 2.  This renders the claim indefinite as the elements can not satisfy both claims (mutually exclusive positions being claimed).  Claim 4 similarly recites contradicting locations, just that both locations are recited in the same claim (similar to the combination of claims 2 and 3).  If the intent is to require a second auxiliary rotatable member and a second step detection unit this should be clearly stated and the first and second units should be separately defined.
Claim 6 includes three statements which each involve the control unit controlling the lift unit to insert the fork . . .”  This renders the claim indefinite as the lift unit can move the fork vertically but to insert the fork the entire apparatus must be moved horizontally along the ground relative to the carriage base.  The lifting unit can not carry out he inserting of the fork as understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0349197 to Jonasson (citations below to US 10,421,474 for col/line specificity).
Regarding claim 1 Jonasson discloses a transport apparatus for transporting a carriage base, comprising: a body (10); a fork (20/21) having a shape extending from the body, the fork having one portion supported by the body and another portion protruded from the body (see figure 1), the fork is insertable into the carriage base and extractable from the carriage base, the fork being inserted into the carriage base when transporting the carriage base using the transport apparatus; a lifting unit including one or more links (16 and col. 4 lines 18-22); a control unit (15) configured to control at least the lifting unit; a primary rotatable member (30) mounted at a front end portion of the fork via the lifting unit, a relative position of the primary rotatable member with respect to the fork is changeable using the lifting unit (col. 4 lines 18-22); an auxiliary rotatable member (32/33/34) mounted at least at one rotatable-member-attaching position of the fork closer to a front end portion of the fork (see 32) compared to the primary rotatable member along an insertion direction or another rotatable-member-attaching position (33/34) of the fork closer to a rear end portion of the fork compared to the primary rotatable member along an extraction direction of the fork, the auxiliary rotatable member is settable at a position lower than a position of the primary rotatable member when the fork is lowered using the lifting unit (see figure 1, top of 30 above 32/33/34); and a step detection unit (18), disposed at least at one detection-unit-attaching position (figure 5) of the fork closer to the front end portion of the fork compared to the auxiliary rotatable member along the insertion direction or another detection-unit-attaching position (figure 1) of the fork closer to the rear end portion of the fork compared to the auxiliary rotatable member along the extraction direction of the fork, the step detection unit configured to detect a step member formed in the carriage base, wherein the control unit lowers the fork using the lifting unit in response to a detection of the step member by the step detection unit (see figures 4 and 5).
Regarding claims 2-4 see above as Jonasson shows both positions of the wheels and sensors.
Regarding claim 5 Jonasson discloses the lifting unit supports an end of the one portion of the fork with the body, and the fork is movable in an up-to-down direction using the lifting unit (see figure 4).

Regarding claim 6 Jonasson discloses when the step detection unit detects the step member of the carriage base to be transported, the step detection unit detects a distance from the fork to the step member (see col. 9 lines 18-22 and col. 10 lines 2-5), the control unit controls the lifting unit to move the fork to set the auxiliary rotatable member higher than an upper face of the step member (p1), the control unit further controls the lifting unit to insert the fork into the carriage base until the auxiliary rotatable member comes above the step member (drive forward so 32 is above board), the control unit further controls the lifting unit to lower the fork until the primary rotatable member is positioned higher than the auxiliary rotatable member (see discussion above), the control unit further controls the lifting unit to insert the fork into the carriage base while the auxiliary rotatable member is being contacted on the upper face of the step member until the primary rotatable member comes above the upper face of the step member (figure 5b), the control unit further controls the lifting unit to lift up the fork until the primary rotatable member is contacted on the upper face of the step member (figure 4e), and the control unit further controls the lifting unit to insert the fork into the carriage base while the primary rotatable member is being contacted on the upper face of the step member and lower the primary rotatable member from the step member so that the fork holds the carriage base (see figure 4h).
Regarding claim 7 Jonasson discloses the body includes a drive source (14) and a drive rotatable member (17) driven by the drive source, wherein the primary rotatable member is a driven rotatable member.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547. The examiner can normally be reached Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C HAGEMAN/           Primary Examiner, Art Unit 3652